         Case 2:19-bk-14693-BR Doc 17 Filed 05/12/19 Entered 05/12/19 21:32:47                                               Desc
                             Imaged Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-14693-BR
Got News, LLC                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: scowanC                      Page 1 of 1                          Date Rcvd: May 10, 2019
                                      Form ID: ntcpdiv                   Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 12, 2019.
db             +Got News, LLC,   5812 Temple City Blvd, #402,     Temple City, CA 91780-2112
39508811       +CCJ Strategies, LLC,    5812 Temple City Blvd #402,    Temple City, CA 91780-2112
39545253       +Charles Johnson,    5812 Temple City Blvd #402,    Temple City CA 91780-2112
39545248       +Freestartr LLC,    5812 Temple City Blvd #402,    Temple City CA 91780-2112
39545254       +Freestartr, LLC,    318 N Carson St #208,   Carson City NV 89701-4269
39545252       +GoDaddy, Inc.,   14455 N Hayden Rd Ste 226,     Scottsdale AZ 85260-6947
39508812       +Jerome Vangheluwe,    Attn Andrew B Sommerman,     c/o Sommerman McCaffity & Quesada,
                 3811 Turtle Creek Blvd Suite 1400,    Dallas, TX 75219-4492
39508813       +Jerome Vangheluwe,    Attn Raechel M Badalamenti,     c/o Kirk Huth Lange & Badalamenti,
                 19500 Hall Rd Suite 100,    Clinton Township, MI 48038-5317
39545249       +Parasec,   12631 Imperial Hwy Se F126,    Santa Fe Springs CA 90670-6772
39508816       +Randazza Legal Group PLLC,    Attn Marc J Randazza,     2764 Lake Sahara Dr Suite 109,
                 Las Vegas, NV 89117-3400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM May 11 2019 06:58:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             E-mail/Text: finance.bankruptcy@lacity.org May 11 2019 03:03:17       Los Angeles City Clerk,
                 P.O. Box 53200,   Los Angeles, CA 90053-0200
39508806        EDI: EDD.COM May 11 2019 06:58:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 82680,   Sacramento, CA 94280-0001
39508807        EDI: CALTAX.COM May 11 2019 06:58:00      Franchise Tax Board,   Bankruptcy Section, MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
39508808        EDI: IRS.COM May 11 2019 06:58:00      Internal Revenue Service,   PO Box 7346,
                 Philadelphia, PA 19101-7346
39508809        E-mail/Text: bankruptcy@ttc.lacounty.gov May 11 2019 03:03:19
                 Los Angeles County Tax Collector,    PO Box 54110,   Los Angeles, CA 90054-0018
39508805       +E-mail/Text: USTPregion16.LA.ECF@USDOJ.GOV May 11 2019 03:03:40
                 Office of the United States Trustee,    915 Wilshire Blvd., Suite 1850,
                 Los Angeles, CA 90017-3560
39508810        EDI: CALTAXFEE May 11 2019 06:58:00      State Board of Equalization,
                 Account Information Group MIC 29,    PO Box 942879,   Sacramento, CA 94279-0029
                                                                                              TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Franchise Tax Board,   Bankruptcy Section MS: A-340,    P.O. Box 2952,
                   Sacramento, CA 95812-2952
39545251*        +Randazza Legal Group PLLC,   Attn Marc J Randazza,   2764 Lake Sahara Dr Ste 109,
                   Las Vegas NV 89117-3400
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 12, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 9, 2019 at the address(es) listed below:
              John N Tedford   on behalf of Debtor   Got News, LLC jtedford@dgdk.com,
               danninggill@gmail.com;jtedford@ecf.inforuptcy.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
              Wesley H Avery (TR)   wes@averytrustee.com,
               C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
                                                                                            TOTAL: 3
     Case 2:19-bk-14693-BR Doc 17 Filed 05/12/19 Entered 05/12/19 21:32:47                                            Desc
                         Imaged Certificate of Notice Page 2 of 2
                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 2:19−bk−14693−BR
    Got News, LLC                                                        CHAPTER 7
    SSN: N/A
    EIN: 47−1862195
    5812 Temple City Blvd, #402
    Temple City, CA 91780




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before August 12, 2019.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: May 10, 2019                                                            Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                           16 /
